DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/15/2021 is acknowledged. The examiner notes that applicant has elected claims 1-13, not claims 1-14 as noted in the response to the election/restriction requirement due to claim 14 being directed towards Group II. As such, the elected claims are 1-13 and newly added claim 16.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2019 and 9/23/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815).
Regarding claim 1, Kim teaches a protective sheet for a mobile device (Paragraph [0001]). The protective sheet includes a flat portion and curved regions at the exterior of the flat region (“including a flat region and a curved region, the curved region being disposed at at least part of an edge of the flat region and having a specified curvature”) (Figure 1). The protective sheet includes a transparent sheet (#10) (“first protective layer having a specified transparency”) connected to a polymer substrate (#20) (“second protective layer disposed below the first protective layer”) by a lamination layer (#11) (“a bonding layer configured to bond the first protective layer and the second protective layer”) (Paragraph [0022]; Fig. 1). An adhesive layer (#21) is then provided on the other side of the polymer substrate layer (“an adhesive layer disposed below the second protective layer”) (Paragraph [0027]; Fig. 1). 
Kim is silent with respect to the second protective layer being thicker than the first protective layer. However, Kim teaches both the transparent sheet and the polymer substrate being formed from PET (Paragraphs [0023] and [0027]).
Yang teaches an organic light emitting device which has a flat and a curved section (Paragraph [0001]; Fig. 1). The light emitting device may include an organic light emitting display panel (#130) and shape support layer designed to support the light emitting display panel (#170) (Paragraph [0029]-[0030]; Fig. 1). The organic light emitting display panel may be formed from PET (Paragraph [0054]). The shape support layer may be formed from, a plastic film, such as PET, 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polymer substrate of Kim as the shape supporting layer in order to provide support to the protective films by having a thickness greater than the transparent sheets, which the examiner considers as equivalent to the organic light emitting panels due to both being made from PET, as taught by Yang. 
Additionally, with respect to the limitations regarding the first protective layer having a “specified transparency,” the curved region having a “specified curvature,” and the “specified thickness,” one of ordinary skill in the art that any transparency, curvature or thickness would meet these limitations due to the claim not assigning values to these limitations.
Regarding claim 3, Kim teaches the protective films as discussed above with respect to claim 1. Kim further teaches the transparent sheet is formed from a glass or a plastic material (“a high hardness support layer having a specified hardness”) (Paragraph [0023]). A hardened layer (#30) may be disposed on the edges of the protective film and appears to be on top of the transparent sheet in figure 1 (“a hard coating layer disposed above or below the high hardness support layer”) (Paragraph [0030]). Additionally, an anti-fingerprint coating layer may be disposed on the transparent sheets (“an anti-fingerprint layer disposed above or below the hard coating layer”) (Paragraph [0024]).

Claims 2 and 5-9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Vanderstappen et al. (US 7,323,239).
claim 2, Kim teaches the protective films as discussed above with respect to claim 1.
Kim is silent with respect to the protective film having a tensile modulus in the range of 300 to 1500 MPa. Kim further teaches that the polymer substrate may be formed from polyolefin or polyethylene materials (Paragraph [0027]).
Vanderstappen teaches protective films which may be used in various fields including glass or other transparent materials, electrical goods and displays (Col. 1, Lines 7-11). The films are provided with adequate strength, stiffness and puncture resistance (Col, 2, Lines 47-60). The films are formed from a backing layer and an adhesive layer wherein the backing layer is a polyolefin layer (Col. 3, Lines 15-23). The film preferably has a modulus of greater than 120 MPa (Col. 3, Lines 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim such that the polymer substrate is formed from the polyolefin backing layer of Vanderstappen which has a modulus of greater than 120 MPa and provides adequate strength, stiffness and puncture resistance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Regarding claims 5 and 7, Kim teaches the protective films as discussed above with respect to claim 1. As discussed above, Kim in view of Yang teaches the polymer substrate being thicker than the transparent sheet in order to provide support. 
Kim is silent with respect to the thickness of the transparent sheet being in the range from 25 to 75 microns and the thickness of the polymer substrate being in the range of 25 to 125 microns. Kim further teaches that the polymer substrate may be formed from polyolefin or polyethylene materials (Paragraph [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim such that the polymer substrate is formed from the polyolefin backing layer of Vanderstappen which has a thickness in the range of 10 to 50 microns and provides adequate strength, stiffness and puncture resistance. Furthermore, one of ordinary skill in the art would appreciate that due to the transparent sheet layer having a thickness less than the polymer substrate, the range for the thickness of the transparent sheet would resultantly less than 50 microns in order to maintain having a thickness less than the polymer substrate and both ranges overlap with the instantly claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 6 and 8, Kim teaches the protective films as discussed above with respect to claims 5 and 7. Kim teaches the transparent layer as being formed from PET and as discussed above, the polymer substrate is formed from the polyolefin materials taught by Vanderstappen.
Regarding claim 9, Kim teaches the protective films as discussed above with respect to claim 1 above. 
Vanderstappen teaches the polyolefin backing layers used in protective films as discussed above which provides adequate strength, stiffness and puncture resistance. 
Therefore, it additionally would have been obvious to one of ordinary skill in the art that the formation of the polyolefin backing layer as the polymer substrate would additionally result in an elongation of between 300% and 450%, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Oh et al. (US 2014/0030496).
Regarding claim 10, Kim teaches the protective covers as discussed above with respect to claim 1.
Kim is silent with respect to the lamination layer having a thickness in a range of 5 to 30 microns. 
Oh teaches a window structure for protecting a display panel (Pg. 1, Paragraph [0007]). The window structure includes first, second and third transparent films with adhesive layers in between (Pg. 3, Paragraph [0054]; Fig. 1). The adhesive layers bond the transparent films together and may have thicknesses in the range of 5 microns (Pg. 3, Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the lamination layer of Kim which is used to combine the transparent sheets and the polymer substrates such that the layer has a thickness of 5 microns similar to the adhesive layers of Oh who additionally teach protective films and adhesive layers bonding multiple transparent layers. 

Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Kitade et al. (JP 2014-109712). 
Regarding claim 4, Kim teaches the protective films as discussed above with respect to claim 1. Kim further teaches the transparent sheet may be treated with an anti-fingerprint coating or a high hardness coating (Paragraph [0024]). 
Kitade teaches a hard coat film for use as a protective film for various displays including smartphones (Paragraph [0001]). The hard coating layer is applied to a base film material (Paragraph [0008]). The hard coating layer is used to prevent scratches on the protective films (Paragraph [0009]). The hard coating film further includes a fluorocarbon chain in order to provide fingerprint adhesion resistance (Paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the transparent sheets of Kim such that they further include a hard coating layer with a fluorocarbon chain in order to prevent scratches and provide fingerprint adhesion resistance as taught by Kitade. 
Regarding claim 11, Kim teaches the protective films as discussed above with respect to claim 1.
Kim is silent with respect to the adhesive layer having a thickness in the range of 25 to 50 microns.
Kitade teaches a hard coat film for use as a protective film for various displays including smartphones (Paragraph [0001]). The hard coating film is applied by means of an adhesive layer (Paragraph [0055]). The adhesive layer is formed with a thickness of 5 to 50 microns (Paragraph [0056]).

Regarding claim 12, Kim teaches the protective films as discussed above with respect to claim 11.
Kim is silent with respect to the adhesive force of the adhesive layer being from 100 gf/in to 500 gf/in. Kim further teaches the adhesive layer may be formed from an acrylic resin, a silicone resin, an epoxy resin, or a urethane resin 9Paragraph [0027]). 
Kitade teaches the hard coating films used in protective films as discussed above with respect to claim 11. The adhesive layer in the protective films are preferably formed from an acrylic pressure sensitive adhesive (Paragraph [0057]). Additionally, many parameters may be adjusted in order to secure a suitable adhesive force or strength including selecting an alkyl (meth)acrylate compound having a certain number of carbon atoms (Paragraph [0059]), setting the content of the (met)acrylate  to an appropriate range (Paragraph [0060]) and having an appropriate value for the molecular weight of the acrylic polymers in the adhesive (Paragraph [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive layer of Kim from the materials of the adhesive layer of Kitade who additionally teaches the protection of electronic devices. Additionally, it would have been obvious to optimize the adhesive force or strength of the adhesive layer by selecting an alkyl (meth)acrylate compound having a certain number of carbon atoms (Paragraph [0059]), setting the content of the (met)acrylate  to an appropriate range (Paragraph [0060]) and having an appropriate value for the molecular weight of the acrylic polymers in the adhesive . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Chipping (US 7,957,524).
Regarding claim 13, Kim teaches the protective films as discussed above with respect to claim 1. 
Kim is silent with respect to the films having a cut-away portion disposed in the curved corner region of the protective films.
Chipping teaches a protective cover for electronic devices (Abstract). The cover includes cutouts and discontinuities at the surfaces of the cover in order to cover the electronic devices without bunching or creating air pockets (Abstract).
Therefore, It would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim with cutouts as the surface in order to properly cover the electronic devices to be protected without bunching or creating air pockets as taught by Chipping. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1717507) in view of Yang (KR 2016-0050815) as applied to claim 1 above, and further in view of Lee et al (KR 2014-0080188).
claim 16, Kim teaches the protective films as discussed above with respect to claim 1. 
Kim is silent with respect to a first release paper being disposed above the protective films and a second release paper being disposed below the protective films wherein the first release paper is thicker than the second release paper. 
Lee teaches a protective film used for protecting displays (Paragraph [0004]). The films are provided with release papers on the top and the bottom of the films in order to protect them from external scratches or impacts (Paragraphs [0034] and [0038]). The release papers have thicknesses in the range of 10 to 100 microns (Paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the protective films of Kim with an upper and a lower release films with thicknesses from 10 to 100 microns in order to protect the films from external scratches or impacts as taught by Lee. Furthermore, one of ordinary skill in the art would appreciate that the upper release layer may have a thickness greater than the second release layer as in the case when the upper release layer has a thickness of 40 microns and the lower release layer has a thickness of 20 microns. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783